


110 HR 1986 IH: Federal Contractor Accountability Act

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1986
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Mr. Ellsworth
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require potential Federal contractors to certify they
		  owe no Federal tax debt.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Contractor Accountability Act
			 of 2007.
		2.Requirements for
			 potential Federal contractors for certifications regarding Federal tax
			 debt
			(a)Requirement for
			 prospective and current contractors regarding Federal tax debt
				(1)In
			 generalNo prospective contractor may be awarded a contract with
			 an agency, no contractor with an agency may be awarded an extension of its
			 contract with the agency, and an agency may not issue an order for goods or
			 services to any prospective contractor or contractor, unless the prospective
			 contractor or the contractor, as the case may be, certifies in writing to the
			 agency making the award or extension, or issuing the order, that the contractor
			 owes no Federal tax debt.
				(2)Federal tax
			 debtFor purposes of the certification required by paragraph (1),
			 Federal tax debt includes any type of tax owed to the Federal Government that
			 is in a delinquent status.
				(b)Requirement for
			 prospective contractors regarding convictions and liensAny
			 prospective contractor submitting an offer to an agency shall submit the
			 following certifications with the offer:
				(1)ConvictionsA
			 certification regarding whether or not the offeror has, within a three-year
			 period preceding the offer, been convicted or had a civil judgment rendered
			 against the offeror for violating any tax law or failing to pay any tax, or has
			 been notified of any delinquent taxes for which the liability remains
			 unsatisfied.
				(2)LiensA
			 certification regarding whether or not the offeror has received a notice of a
			 tax lien filed against the offeror for which the liability remains unsatisfied
			 or the lien has not been released.
				(c)AgencyIn
			 this section, the term agency means an executive agency, as
			 defined in section 4(1) of the Office of Federal Procurement Policy Act (41
			 U.S.C. 403(1)).
			(d)Contracts
			 coveredThis Act shall apply to contracts in amounts equal to or
			 greater than the simplified acquisition threshold (as defined in section 4(11)
			 of the Office of Federal Procurement Policy Act (41 U.S.C. 401(11)).
			(e)Effective
			 DateThis Act shall apply to contracts or contract extensions
			 awarded, or orders for goods or services issued, on or after the date occurring
			 30 days after the date of the enactment of this Act.
			
